 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH O. OWENS, Jr.,                             No. 2:19-cv-1476 CKD P
12                        Petitioner,
13            v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA, et al.,
15
                          Respondents.
16

17
             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis
19
     affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner
20
     will be provided the opportunity to either submit the appropriate affidavit in support of a request
21
     to proceed in forma pauperis or submit the appropriate filing fee.
22
             In accordance with the above, IT IS HEREBY ORDERED that:
23
             1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in
24
     support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s
25
     failure to comply with this order will result in a recommendation that this action be dismissed;
26
     and
27
     /////
28
                                                         1
 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   Dated: August 6, 2019
 4

 5

 6

 7

 8

 9

10

11   12/owen1476.101a

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
